— Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered November 13, 2002, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes *525review of his contentions that he should have been sentenced as a youthful offender (see People v Nye, 299 AD2d 371 [2002]; People v Hubbard, 288 AD2d 490 [2001]), and that the sentence imposed was excessive (see People v Hidalgo, 91 NY2d 733 [1998]; People v Barnes, 306 AD2d 537 [2003]). Smith, J.P., Krausman, McGinity and Rivera, JJ., concur.